o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c february cc ita conex-101822-18 number release date uil the honorable bill nelson united_states senator east robinson street suite orlando fl attention dear senator nelson ------------------ i am responding to your inquiry dated date on behalf of your constituent ---- --------------------------- payment and billing as this relates to income taxes including he asked several questions concerning healthcare costs how does the irs treat amounts listed on a patient’s medical bill for federal_income_tax purposes does a medical_care provider include the amount billed in gross_income is there cancellation_of_indebtedness_income if a patient’s obligation to pay medical_care expenses is satisfied by a payment of a lesser amount than the amount billed for the medical services in general if a taxpayer has a debt that is canceled or forgiven the taxpayer must include the canceled amount in gross_income for there to be cancellation_of_indebtedness_income however a valid debt must exist typically individuals with health insurance have a choice of seeking medical_care from an in-network provider or an out-of-network provider an in-network or preferred provider is a provider that has contracted with the individual’s health insurance_company to accept a negotiated rate for a particular medical service this negotiated rate is generally less than the rate the individual would be charged by an out-of-network provider for the same service for example assume a patient seeks medical_care from a medical_care provider who is an in-network provider under the patient’s health insurance plan the bill the provider conex-101822-18 sends to the patient shows an amount billed of dollar_figure and an amount allowed of dollar_figure through negotiations with the patient’s health insurance_company the dollar_figure is the amount the medical_care provider has agreed to accept for providing the particular medical service to the patient and others with the same health insurance if dollar_figure is paid for the patient’s medical service whether by the insurance_company the patient or a portion by each there is no remaining debt owed to the medical_care provider rather dollar_figure not dollar_figure represents the amount the medical_care provider must include in gross_income and the amount that the patient or the insurance_company is obligated to pay for the medical service therefore when an individual receives a bill for medical services that includes an amount billed and a lesser amount allowed neither the individual nor the insurance_company has cancellation_of_indebtedness_income if the amount allowed is paid to the provider for the medical service i hope this information is helpful if you need further assistance please call ----------------- ----------- -------------------- or me at sincerely michael j montemurro branch chief office of associate chief_counsel income_tax and accounting
